Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request. Omissions are designated as “[*]”. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. PETROCHEMICAL NAPHTHA PURCHASE AGREEMENT ENTERED INTO BY AND BETWEEN PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND BRASKEM S.A. - BRASKEM PETRÓLEO BRASILEIRO S.A. – PETROBRAS , a state-controlled corporation, with registered office at Avenida República do Chile, no. 65, in the City and State of Rio de Janeiro, enrolled in the National Registry of Legal Entities of the Ministry of Finance (CNPJ/MF) under number 33.000.167/0001 -01, hereinafter PETROBRAS , herein represented by its Executive Manager of Marketing and Sales, Mr. Guilherme Pontes Galvão França, and BRASKEM S.A. – BRASKEM , with offices in the City and State of São Paulo at Rua Lemos Monteiro no. 120, Butantã, enrolled in the National Registry of Legal Entities of the Ministry of Finance (CNPJ/MF) under number 42.150.391/0001-70, hereinafter BRASKEM or BUYER , herein represented by its duly empowered representative, pursuant to the corporate and acts and powers-of-attorney, hereinafter also referred to, jointly, as PARTIES and, individually, as PARTY . WHEREAS: PETROBRAS is the largest naphtha producer in Brazil and BRASKEM is the largest naphtha consumer in Brazil; PETROBRAS and BRASKEM maintain a commercial relationship dating back to the origins of the companies that now form BRASKEM ; PETROBRAS and BRASKEM operate in industries that require long-term planning, with the existence of a long-term agreement between the PARTIES a fundamental condition for the sustainability of their businesses; the PARTIES are interested in developing a commutative relationship that meets the interests of both PARTIES ; after long negotiations, the PARTIES finally reached an agreement on the new contractual conditions that shall guide the relationship of the PARTIES for the purchase and sale of petrochemical naphtha; the PARTIES mutually resolve to enter into this Purchase Agreement, which shall be governed by the following Clauses and conditions: 1 CLAUSE ONE – SUBJECT-MATTER 1.1. The subject-matter of this private Agreement is the purchase and sale of petrochemical naphtha (“product”). CLAUSE TWO – OBLIGATIONS OF THE PARTIES Without prejudice to the other obligations provided for herein, the PARTIES undertake to: 2.1.1. Ensure the delivery and removal of the volumes of product agreed upon in Clause Five, within the terms and frequency agreed upon and in accordance with the other agreed conditions. 2.1.2. Guarantee and ensure the maintenance of product quality in conformity with the specifications agreed upon in Clause Five herein. 2.1.3. Issue the applicable tax documentation, in accordance with the applicable fiscal and tax laws in Brazil, in ample time for each PARTY to fulfill their obligations before the other. 2.1.4. Inform the other PARTY, as far in advance as possible, of any fact that could compromise the normal operations of delivery or receipt, as well as proactively adopt all remedial measures required to normalize the operations. 2.1.5. Be duly registered and authorized by the National Petroleum, Natural Gas and Biofuel Agency (ANP) and other applicable agencies to exercise their activities in Brazil, in accordance with governing law. 2.1.6. Observe Brazilian legislation governing the storage and transportation of hazardous products, as well as all other applicable rules regarding Health, Environment and Safety. 2.1.7. During all activities related to the execution of this Agreement, not to use, whether directly or through agents or contractors, child labor, in accordance with Item XXXIII, Article 7 of the Constitution of Brazil, or labor analogous to slavery, and to include specific clauses to this effect in any contracts entered into with the input suppliers and/or service providers. 2.1.8. Whenever solicited by the other PARTY, issue a declaration of past and ongoing compliance with the requirements in the other items of this Clause. The PARTIES agree to fulfill the obligations under this Agreement ethically and in accordance with governing, including but not limited to, any laws prohibiting commercial bribery, undue payments to government employees and money laundering (“Anticorruption Laws”). 2.3. The PARTIES agree that their Managers, employees and representatives are familiar and act in accordance with the Anticorruption Laws. BUYER shall not maintain, during the execution of the Agreement, a manager or partner with management powers who is a spouse, companion or relative of any degree to the third degree, whether by blood or affinity, of an employee of PETROBRAS who holds a position of trust: (i) who authorized the execution of the Agreement; (ii) who signed the Agreement; (iii) who is responsible for the Agreement; (iv) who is hierarchically immediately above the person responsible for executing the Agreement. 2 2.4.1. PETROBRAS undertakes to keep BUYER permanently informed, during the execution of the Agreement, of the list of names of employees in positions of trust who are classified in items (i) to (iv) above, as well as any change in this list of employees, so that BUYER can fulfill its obligation established in Clause 2.4 above. Such communication shall be made in accordance with item 15.3 herein. Compliance by BUYER with regard to the purchase operations related to this Agreement encompass the items described below: 2.5.1. The PARTIES, specifically with regard to the subject-matter of this Agreement, (i) represent that the PARTIES and members of their respective Groups have not offered, promised or authorized any payment, gift, promise, entertainment or any other benefit, whether directly or indirectly, for the direct or indirect use or benefit of Felipe Daniel Costantin Figueiredo, Fernando Colares Nogueira, Guilherme Pontes Galvão França, Jorge Celestino Ramos or any other government official or employee, as defined in Articles 327, head paragraph, Paragraphs 1 and 2 and 337-D, head paragraph and sole paragraph of the Brazilian Penal Code, political party, political party official, candidate to elected office, or any other individual or entity, whenever such offer, payment, gift, promise, entertainment or other or any other benefit violates Federal Law 12.846/13 or the United States Foreign Corrupt Practices Act of 1977 (jointly referred to as the “Anticorruption Laws”). 2.5.2. The Parties undertake, with regard specifically to the subject-matter of this Agreement and during its execution, to maintain operational their rigorous Anticorruption processes, and further represent that the PARTIES and the members of their Groups shall not offer, promise or authorize any other benefit, whether directly or indirectly, for the direct or indirect use or benefit of Felipe Daniel Costantin Figueiredo, Fernando Colares Nogueira, Guilherme Pontes Galvão França, Jorge Celestino Ramos or any other government official or employee, as defined in Articles 327, head paragraph, Paragraphs 1 and 2 and 337-D, head paragraph and sole paragraph of the Brazilian Penal Code, political party, political party official, candidate to elected office, or any other individual or entity, whenever such offer, payment, gift, promise, entertainment or other or any other benefit violates Federal Law 12.846/13 or the United States Foreign Corrupt Practices Act of 1977, including any future amendments thereof (jointly referred to “Anticorruption Laws”). 2.5.3 The PARTIES hereby represent and warrant that they maintain policies and procedures to promoting ethics and due conduct in their businesses in observance of the Anticorruption Laws. 2.5.4. In the event that the PARTIES, after applying their respective internal Anticorruption processes and due investigation process, verify any violation of the Anticorruption Laws by any of their members or by any member of their Group, specifically with regard to the subject-matter of this Agreement, they undertake to: (i) inform the other PARTY; and (ii) adopt and cause the respective employee or member of their Group to adopt the necessary measures to cease such violations and mitigate their consequences; and (iii) adequately punish the employee or member of the Group who violated the Anticorruption Laws. 3 2.5.5. The PARTIES undertake to, if officially notified during any investigation, with regard specifically to the subject-matter of the Agreement, of an alleged violation of the Anticorruption Laws in relation to the Agreement, to immediately notify the other PARTY in writing and with proof of receipt, except when such information is protected by legal confidentiality and except as permitted by governing law. 2.5.6. Each PARTY shall defend, indemnify and hold the other PARTY harmless of any claims, damages, losses, fines, costs and expenses arising from or related to any violation of the commitments and representations set forth in this Clause and in the Anticorruption Laws, within the limits of CLAUSE SEVEN – “Liability of the PARTIES” to the Agreement. 2.5.7. The PARTIES shall, with regard to the matters subject to the Agreement: (i) develop and maintain adequate internal controls related to their obligations under item 2.5.1.; (ii) create and prepare their accounting books, records and reports in accordance with the accounting practices typically adopted and applicable to the PARTIES; (iii) prepare adequate accounting books, records and reports for the transactions of the PARTIES, so as to fairly and accurately reflect, with reasonable detail, the assets and liabilities of the PARTIES; (iv) maintain said accounting books, records and reports for at least five (5) years after the termination of the Agreement; and (v) comply with governing law. 2.5.8. As from the execution date of this Agreement, the PARTIES shall grant to one another the right to solicit justifiably an audit to verify compliance with any fact related to this Agreement, to be conducted by an independent third-party engaged by the PARTY to undergo the audit, whenever the other PARTY takes cognizance of any event related to fraud and/or corruption in connection with the activities, operations, services and works related to the subject-matter of this Agreement.
